              Case 2:18-cv-01262-JLR Document 54 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          ANDREW MAXWELL CLAY, et                      CASE NO. C18-1262 JLR
            al.,
11                                                       ORDER TO SHOW CAUSE WHY
                                 Plaintiffs,             THE COURT’S SUMMARY
12                 v.                                    JUDGMENT ORDER DOES NOT
                                                         DISPOSE OF THE ENTIRE CASE
13
            HILTON WORLDWIDE
14          HOLDINGS, INC., et al.,

15                               Defendants.

16          On April 27, 2020, the court granted Defendants Hilton Worldwide Holding, Inc.,
17   Hilton Management Services (CIS) LLC, Hilton International Holdings, and Hilton
18   Hospitality, LLC’s (collectively, “Moving Defendants”) motion for summary judgment
19   on Plaintiffs Andrew Maxwell Clay and Tonja Clay’s (collectively, “the Clays”) claims
20   based on the doctrines of res judicata and collateral estoppel. (4/27/20 Order (Dkt.
21   # 51).) The Clays have not yet served process on Defendants P.P.C. Enterprise Co., Ltd.
22   and Hilton International (Thailand) Co. LTD (collectively, “Thai Defendants”). (See


     ORDER - 1
              Case 2:18-cv-01262-JLR Document 54 Filed 04/29/20 Page 2 of 2



 1   generally Dkt.; see also 4/21/20 OSC (Dkt. # 50).) On April 28, 2020, the Clays

 2   responded to the court’s previous order to show cause and explained the steps that they

 3   have taken to accomplish service of process on Thai Defendants. (OSC Resp. (Dkt.

 4   # 52).) The court now orders the Clays to show cause why the court’s April 27, 2020,

 5   summary judgment order, which is based on the doctrines of res judicata and collateral

 6   estoppel, would not also entirely dispose of the Clays’ claims against Thai Defendants—

 7   irrespective of whether the Clays have served Thai Defendants or not. The Clays shall

 8   file their response to this order to show cause no later than fourteen (14) days after the

 9   filing date of this order. Moving Defendants may, but are not required to, file a response

10   to the court’s order to show cause within the same timeframe. The court further directs

11   the parties to limit their responses to no more than ten (10) pages, excluding declarations,

12   affidavits, or other evidentiary materials that the parties may wish to file.

13          Dated this 29th day of April, 2020.

14

15                                                      A
                                                        JAMES L. ROBART
16
                                                        United States District Judge
17

18

19

20

21

22


     ORDER - 2
